DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 6, 12 and 22-23 are amended. Claim 25 is newly added. Claims 15, 18, 20 and 24 are cancelled. Claims 1-14, 16-17, 19, 21-23 and 25 are presently examined.

Applicant’s arguments regarding the objection to the claims have been fully considered and are persuasive. The objection of 12/8/2020 is withdrawn.

Claim Interpretation
Regarding claim 1, the limitation “wherein a material making up at least a portion of the container is provided with a sensate substance in which the material is made from a polymer which is infused or impregnated with the sensate substance during manufacture of the polymer material” (lines 4-6) is considered to be a statement of the method of manufacturing the claimed portion of the container. The determination of patentability is based upon the product or apparatus structure itself. Patentability does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a container having a polymer structure infused or impregnated with the sensate substance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 6-12, 14, 16-17 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 2011/0083677) in view of Mitten (US 7,648,024) and Ciaveralla (US 2013/0262345).

Regarding claim 1, Carroll discloses a package for smokeless tobacco that preserves its flavor during storage [0022] by applying volatile flavors to the smokeless tobacco [0016]. The package can be made from plastic [0026] and has a bottom (figure 1, reference numeral 100) and a removable lid (page 3, claim 3). The lid is fiction fit [0024], which is considered to meet the claim limitation of push fit. Carroll does not explicitly disclose (a) a seal between the bottom and lid, (b) the volatile flavors impregnated into the packaging material and (b) in the alternative, that the combination has a structure that is obviously similar to the claimed structure.
Regarding (a), Mitten teaches a container including a tray (abstract) that holds a plurality of smokeless tobacco products that are hermetically sealed by a membrane to maintain freshness (column 2, lines 5-9). It is evident that the tobacco is sealed from the outside environment.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the container of Carroll with the membrane of Mitten. One would have been motivated to do so since Mitten teaches that a membrane hermetically seals a plurality of smokeless tobacco products to maintain freshness.
Regarding (b), Ciavarella teaches a dispensing system having a container storing a fluid to be dispensed and formed from a fragrance infused plastic to impart a fragrance to the fluid while it is being stored [0032].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the insert of Carroll with the fragrance infused plastic container of Ciavarella. One would have been motivated to do so since Ciavarella teaches a container that imparts a flavor to a product being stored through infused fragrance. The simple substitution of one KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding (c), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the claimed container and the container of the combination have the same physical structure since both the claimed container and the prior art container have a portion impregnated with a flavoring.

Regarding claims 2 and 6, Carroll discloses that the flavor patch can extend along a side wall [0038], and it is therefore evident that the side wall of the combination would be made from infused plastic.

Regarding claims 3 and 6, Carroll discloses that the flavor patch can be applied to the lid [0038], and it is therefore evident that the lid of the combination would be made from infused plastic.

Regarding claim 4, Carroll discloses that the flavor patch is in the bottom inside of the can [0024], and it is therefore evident that the bottom inside of the combination would be made from infused plastic.

Regarding claim 7, the impregnated surface region of modified Carroll is considered to meet the claim limitation of an integrally formed inner layer.

Regarding claim 8, modified Carroll teaches all the claim limitations as set forth above. Carroll additionally discloses a flavor patch that releases flavor to the inside of a smokeless tobacco package 
However, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the infused plastic of modified Carroll with the flavor patch of Carroll. One would have been motivated to do so since Carroll discloses a package that preserves smokeless tobacco flavor and imparts multiple flavors to tobacco.

Regarding claim 9, Carroll discloses that the flavor patch defines at least a portion of the inner surface of the package (figure 1).

Regarding claim 10, modified Carroll teaches all the claim limitations as set forth above. Carroll additionally discloses that the flavor patch can be provided in a variety of different formats [0035] and Ciavarella teaches a container made entirely from fragrance infused plastic [0032]. Modified Carroll does not explicitly teach the insert covering all of the main body.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the flavor patch of modified Carroll with the entire infused container of Ciavarella. One would have been motivated to do so since Carroll discloses that the flavor patch can be positioned in different arrangements and Ciavarella teaches that flavoring can be over an entire internal surface.

Regarding claim 11, Carroll discloses that the flavor patch defines a portion of the inner surface of the package (figure 1), and it therefore evident that only part of the combination would be made from infused plastic. 

Regarding claim 12, Carroll discloses that the flavor patch is on an inside surface of the lid [0038] by adhering it to the lid [0040].

Regarding claim 14, Carroll discloses that multiple smokeless tobacco pouches can be stored together (page 3, claim 2).

Regarding claim 16, Carroll discloses that the smokeless tobacco is snus [0017].

Regarding claim 17, Carroll discloses that smokeless tobacco package is pocket sized [0023].

Regarding claim 21, Carroll discloses that smokeless tobacco is placed inside the container in an example method of using the container [0040].

Regarding claim 22, Carroll discloses that the package contains multiple pouches (page 3, claim 2).

Regarding claim 23, Carroll discloses that the flavor is mint [0031], which is considered to meet the claim limitation of a nontobacco plant material since mint is a different plant than tobacco.

Regarding claim 25, Carroll discloses that the lids overlap when they are together (figure 3A).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Carroll (US 2011/0083677) in view of Mitten (US 7,648,024) and Ciavarella (US 2013/0262345) as applied to claim 1 above, and further in view of Bowen (US 2001/0000235).

Regarding claim 5, modified Carroll teaches all the claim limitations as set forth above. Modified Carroll does not explicitly teach the container comprising a permeable layer disposed between the portion of the container provide with a sensate substance and the chamber.
Bowen teaches a packaging for volatile materials [0003] having a third permeable layer that uniformly bonds to a release layer to produce a weak bond [0058] and have corresponding structures [0072]. Bowen additionally teaches that providing a release layer allows a consumer to control when the fragrance is released [0013].
It would therefore have been obvious to one of ordinary skill in the art to combine the box of modified Carroll with the third permeable layer and release layer of Bowen. One would have been motivated to do so since Bowen teaches layers that allow consumers to control when a fragrance is released.

Claim 13 is rejected under 35 USC 103 as being unpatentable over Carroll (US 2011/0083677) in view of Mitten (US 7,648,024) and Ciavarella (US 2013/0262345) as applied to claim 8 above, and further in view of Machado (US 2011/0253562).

Regarding claim 13, modified Carroll teaches all the claim limitations as set forth above. Carroll additionally discloses that the flavor patch can be in the lid [0024]. Modified Carroll does not explicitly teach the lid comprising a recess.

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the lid of modified Carroll with the recessed area of Machado. One would have been motivated to do so since Machado teaches a recessed area that maintains an agent releasable sack in place.

Claim 19 is rejected under 35 USC 103 as being unpatentable over Carroll (US 2011/0083677) in view of Mitten (US 7,648,024) and Ciavarella (US 2013/0262345) and Stillwagon (US 8,894,478).

Regarding claim 19, Carroll discloses a package for smokeless tobacco that preserves its flavor during storage [0022] by applying volatile flavors to the smokeless tobacco [0016]. The package can be made from plastic [0026] and has a bottom (figure 1, reference numeral 100) and a lid (page 3, claim 3). Carroll does not explicitly disclose (a) a seal, (b) the volatile flavors impregnated into the packaging material and (c) the impregnation happening during the manufacture of the polymer.
Regarding (a), Mitten teaches a container including a tray (abstract) that holds a plurality of smokeless tobacco products that are hermetically sealed by a membrane to maintain freshness (column 2, lines 5-9). It is evident that the tobacco is sealed from the outside environment.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the container of Carroll with the membrane of Mitten. One would have been motivated to do so since Mitten teaches that a membrane hermetically seals a plurality of smokeless tobacco products to maintain freshness.
Regarding (b), Ciavarella teaches a dispensing system having a container storing a fluid to be dispensed and formed from a fragrance infused plastic to impart a fragrance to the fluid while it is being stored [0032].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the insert of Carroll with the fragrance infused plastic container of Ciavarella. One would have been motivated to do so since Ciavarella teaches a container that imparts a flavor to a product being stored through infused fragrance. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).
Regarding (c), Stillwagon teaches a fragrance delivery system made from a duct that is extruded from fragrance impregnated polymer pellets that are provided directly from a supplier (column 6, lines 48-67). The entire period between the creation of the pellets until the pellets are received from the supplier is considered to fall within the material manufacturing phase since the impregnated pellets have not yet been formed into a product such as a tube or container. 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the impregnated pellets of Stillwagon with the plastic of modified Carroll. One would have been motivated to do so since modified Carroll teaches impregnated plastic and impregnated pellets suitable for molding of Stillwagon. One would have been motivated to do so since Stillwagon teaches plastic pellets with impregnated flavorants that are suitable for use in a molding process. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach a hermetic seal, however, applicant’s arguments do not address the rejections relying on Mitten as set forth above.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUSSELL E SPARKS/               Examiner, Art Unit 1747